 In the MatterofSOUTHERN SOLE COMPANY, AN OPERATING DIVISIONOF GENERAL SHOE CORPORATION,1EMPLOYERandBOOTAND SHOEWORKERS UNION, A.F. L.,PETITIONERCase No. 10-RC-411.-Decided February 20,1948Messrs. Cecil SimsandJ. P. Saunders,of Nashville, Tenn., for theEmployer.Mr. Ben Berk,of St. Louis, Mo., for the Petitioner.DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, a hearing in this case was held at Nash-ville, Tennessee, on December 12, 1947, before Frank H. Stout, hearingofficer.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-manpanel consisting of Members Houston, Murdock, and Gray.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACTI.THE BUSINESS OF THE EMPLOYERSouthern Sole Company is an operating division of General ShoeCorporation, a corporation of Tennessee, and is engaged in the manu-facture of shoe soles at its plant in Nashville, Tennessee. In the 12months preceding the hearing, the Employer purchased raw materials,principally sole leather and rubber soling, having a. value in excessof $1,000,000.Approximately 90 percent of the purchases came frompoints outside the State of Tennessee.During this same period thesales of the finished products, shoe soles, exceeded $1,000,000, about15 percent of which was shipped to points outside the State.The Employer admits and we find that it is engaged in commercewithin the meaning of the National Labor Relations Act.'The name of the Employer appears in the caption as amended at the hearing.76 N. L. R. B., No. 41.303 304DECISIONSOF NATIONALLABOR RELATIONS BOARDII. THE ORGANIZATION INVOLVEDThe Petitioner is a labor organization affiliated with the AmericanFederation of Labor, claiming to represent employees of the Em-ployer.III. THE QUESTION CONCERNING REPRESENTATIONThe Employer refuses to recognize the Petitioner as the exclusivebargaining representative of employees of the Employer until thePetitioner has been certified by the Board in an appropriate unit.We find that a question affecting commerce exists concerning therepresentation of employees of the Employer, within the meaningof Section 9 (c) (1) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITIn accordance with agreement of the parties, we find that all pro-duction and maintenance employees of the Employer, excluding officeand clerical employees, and all supervisors, as defined in the Act,constitute a unit appropriate for the purposes of collective bargain-ing within the meaning of Section 9 (b) of the Act.DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for thepurposes of collective bargaining with Southern Sole Company, anoperating division of General Shoe Corporation, Nashville, Tennessee,an election by secret ballot shall be conducted as early as possible,but not later than thirty (30) days from the date of this Direction,under the direction and supervision of the Regional Director for theTenth Region, and subject to Sections 203.61 and 203.62 of NationalLabor Relations Board Rules and Regulations-Series 5, among theemployees in the unit found appropriate in Section IV, above, whowere employed during the pay-roll period immediately preceding thedate of this Direction, including employees who did not work duringsaid pay-roll period because they were ill or on vacation or tempo-rarily laid off, but excluding those employees who have since quitor been discharged for cause and have not been rehired or reinstatedprior to the date of the election, and also excluding employees onstrike who are not entitled to reinstatement, to determine whetheror not they desire to be represented by Boot and Shoe Workers Union,A. F. L., for the purpose of collective bargaining.MEMBER GRAY took no part in the consideration of the above De-cision and Direction of Election.